Exhibit 10.4

 

CITRIX SYSTEMS, INC.

 

2000 DIRECTOR AND OFFICER STOCK OPTION AND INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Citrix Systems, Inc. (the “Company”) hereby grants the following stock option
pursuant to its 2000 Director and Officer Stock Option and Incentive Plan. The
terms and conditions attached hereto are also a part hereof.

 

Name of option holder (the “Participant”):

    

Date of this option grant:

    

Number of shares of the Company’s Common

Stock subject to this option (“Option Shares”):

    

Option exercise price per share:

    

Number, if any, of Option Shares that may be

purchased on or after grant date:

    

Number of Option Shares subject to vesting schedule:

    

Vesting Start Date:

    

 

Vesting Schedule:

    

One year from Vesting Start Date:

   [an additional]                          shares

Two years from Vesting Start Date:

   an additional                          shares

Three years from Vesting Start Date:

   an additional                          shares

Four years from Vesting Start Date:

   all remaining shares

Payment alternatives (specify any or all of

Section 7(a)(i) though (iv):

    

 

          CITRIX SYSTEMS, INC.

 

--------------------------------------------------------------------------------

    Signature of Participant   By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Name of Officer: Street Address       Title:

 

--------------------------------------------------------------------------------

        City/State/Zip Code        



--------------------------------------------------------------------------------

CITRIX SYSTEMS, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT — INCORPORATED TERMS AND CONDITIONS

 

1. Grant Under Plan. This option is granted pursuant to and is governed by the
Company’s 2000 Director and Officer Stock Option and Incentive Plan (the “Plan”)
and, unless the context otherwise requires, terms used herein shall have the
same meaning as in the Plan.

 

2. Grant as Non-Qualified Stock Option. This option is a non-statutory stock
option and is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”).

 

3. Vesting of Option if Business Relationship Continues. The Participant may
exercise this option on or after the date of this option grant for the number of
shares of Common Stock, if any, indicated on the cover page hereof. If the
Participant has continued to serve the Company or any Subsidiary in the capacity
of an employee, officer, director, advisor or consultant (such service is
described herein as maintaining or being involved in a “Business Relationship
with the Company”) through the dates listed on the vesting schedule set forth on
the cover page hereof, the Participant may exercise this option for the
additional number of shares of Common Stock set opposite the applicable vesting
date. Notwithstanding the foregoing, the Board may, in its discretion,
accelerate the date that any installment of this option becomes exercisable. The
foregoing rights are cumulative and (subject to Sections 4 or 5 hereof if the
Participant’s Business Relationship with the Company terminates) may be
exercised only before the date which is ten years from the date of this option
grant.

 

4. Termination of Business Relationship.

 

(a) Termination Other Than for Cause. If the Participant’s Business Relationship
with the Company is terminated, other than by reason of death or disability as
defined in Section 5 or termination for Cause as defined in Section 4(c), no
further installments of this option shall become exercisable, and this option
may no longer be exercised after the passage of three months from the date the
Participant’s Business Relationship with the Company terminates, but in no event
later than the scheduled expiration date. For purposes hereof, Participant’s
Business Relationship with the Company shall not be considered as having
terminated during any leave of absence if such leave of absence has been
approved in writing by the Company and if such written approval contractually
obligates the Company to continue the Participant’s Business Relationship with
the Company after the approved period of absence. In the event of such an
approved leave of absence, vesting of this option shall be suspended (and the
period of the leave of absence shall be added to all vesting dates) unless
otherwise provided in the Company’s written approval of the leave of absence.
This option shall not be affected by any change of Business Relationship within
or among the Company and its Subsidiaries so long as the Participant
continuously maintains his Business Relationship with the Company or any
Subsidiary.



--------------------------------------------------------------------------------

(b) Termination for Cause. If Participant’s Business Relationship with the
Company is terminated for Cause (as defined in Section 4(c)), this option shall
no longer be exercised upon the Participant’s receipt of written notice of such
termination.

 

(c) Definition of Cause. “Cause” shall mean conduct involving one or more of the
following: (i) the substantial and continuing failure of the Participant, after
notice thereof, to render services to the Company in accordance with the terms
or requirements of his or her Business Relationship with the Company;
(ii) disloyalty, gross negligence, willful misconduct, dishonesty, fraud or
breach of fiduciary duty to the Company; (iii) deliberate disregard of the rules
or policies of the Company, or breach of an agreement with the Company, which
results in direct or indirect loss, damage or injury to the Company; (iv) the
unauthorized disclosure of any trade secret or confidential information of the
Company; or (v) the commission of an act which constitutes unfair competition
with the Company or which induces any customer or supplier to breach a contract
with the Company.

 

5. Death; Disability.

 

(a) Death. If the Participant is a natural person who dies during the course of
his or her Business Relationship with the Company, this option may be exercised,
to the extent otherwise exercisable on the date of his or her death, by the
Participant’s estate, personal representative or beneficiary to whom this option
has been transferred pursuant to Section 10, only at any time within 180 days
after the date of death, but not later than the scheduled expiration date.

 

(b) Disability. If the Participant is a natural person whose Business
Relationship with the Company is terminated by reason of his or her disability,
this option may be exercised, to the extent otherwise exercisable on the date of
cessation of Participant’s Business Relationship with the Company, only at any
time within 180 days after such cessation of Participant’s Business Relationship
with the Company, but not later than the scheduled expiration date. For purposes
hereof, “disability” means “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

 

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share.

 

7. Payment of Exercise Price.

 

(a) Payment Options. The exercise price shall be paid by one or any combination
of the following forms of payment that are applicable to this option, as
indicated on the cover page hereof:

 

  (i) by check payable to the order of the Company; or

 

- 2 -



--------------------------------------------------------------------------------

  (ii) if the Common Stock is then traded on a national securities exchange or
on the Nasdaq National Market (or successor trading system), delivery of an
irrevocable and unconditional undertaking, satisfactory in form and substance to
the Company, by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price, or delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions,
satisfactory in form and substance to the Company, to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price; or

 

  (iii) subject to Section 7(b) below, if the Common Stock is then traded on a
national securities exchange or on the Nasdaq National Market (or successor
trading system), by delivery of shares of Common Stock having a fair market
value equal as of the date of exercise to the option price; or

 

  (iv) by check payable to the order of the Company for the par value of the
shares being purchased plus delivery of the Participant’s three-year personal
full recourse promissory note for the balance of the exercise price, with such
note bearing interest payable not less than annually at the applicable Federal
rate, as defined in Section 1274(d) of the Code.

 

In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (i) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (ii) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

 

(b) Limitations on Payment by Delivery of Common Stock. If Section 7(a)(iii) is
applicable, and if the Participant delivers Common Stock held by the Participant
(“Old Stock”) to the Company in full or partial payment of the exercise price
and the Old Stock so delivered is subject to restrictions or limitations imposed
by agreement between the Participant and the Company, an equivalent number of
Option Shares shall be subject to all restrictions and limitations applicable to
the Old Stock to the extent that the Participant paid for the Option Shares by
delivery of Old Stock, in addition to any restrictions or limitations imposed by
this Agreement. Notwithstanding the foregoing, the Participant may not pay any
part of the exercise price hereof by transferring Common Stock to the Company
unless such Common Stock has been owned by the Participant free of any
substantial risk of forfeiture for at least six months.

 

8. Securities Laws Restrictions on Resale. Until registered under the Securities
Act of 1933, as amended, or any successor statute (the “Securities Act”), the
Option Shares will be of an illiquid nature and will be deemed to be “restricted
securities” for purposes of the Securities Act. Accordingly, such shares must be
sold in compliance with the registration requirements of the Securities Act or
an exemption therefrom. Unless the Option Shares have been registered under the
Securities Act, each certificate evidencing any of the Option Shares shall bear
a legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Non-Qualified Stock Option Agreement dated as of
            , a copy of which the Company will furnish to the holder of this
certificate upon request and without charge.”

 

- 3 -



--------------------------------------------------------------------------------

9. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company at its
principal executive office, or to such transfer agent as the Company shall
designate. Such notice shall state the election to exercise this option and the
number of Option Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option. Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Participant
and if the Participant shall so request in the notice exercising this option,
shall be registered in the name of the Participant and another person jointly,
with right of survivorship). In the event this option shall be exercised,
pursuant to Section 5 hereof, by any person or persons other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person or persons to exercise this option.

 

10. Option Not Transferable. This option is not transferable or assignable
except by will or by the laws of descent and distribution. During the
Participant’s lifetime only the Participant can exercise this option.

 

11. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Participant to exercise it.

 

12. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company to
continue the Participant’s Business Relationship with the Company.

 

13. Adjustments. Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.

 

14. Withholding Taxes. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the exercise of this option, or
in connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Participant hereby
agrees that the Company may withhold from the Participant’s wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Participant on exercise of this option. The Participant
further agrees that, if the Company does not withhold an amount from the
Participant’s wages or other remuneration sufficient to satisfy the withholding
obligation of the Company, the Participant will make reimbursement on demand, in
cash, for the amount underwithheld.

 

- 4 -



--------------------------------------------------------------------------------

15. No Rights as Stockholder until Exercise. The Participant shall have no
rights as a stockholder with respect to the Option Shares until such time as the
Participant has exercised this option by delivering a notice of exercise and has
paid in full the purchase price for the number of shares for which this option
is to be so exercised in accordance with Section 9.

 

16. Lock-up Agreement. The Participant agrees that in connection with an
underwritten public offering of Common Stock, upon the request of the Company or
the principal underwriter managing such public offering, the Option Shares may
not be sold, offered for sale or otherwise disposed of, directly or indirectly,
without the prior written consent of the Company or such underwriter, as the
case may be, for such period of time after the execution of an underwriting
agreement in connection with such offering that all of the Company’s then
directors and executive officers agree to be similarly bound.

 

17. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in the State of Florida, pursuant to
the rules then obtaining of the American Arbitration Association. Any award
shall be final, binding and conclusive upon the parties and a judgment rendered
thereon may be entered in any court having jurisdiction thereof.

 

18. Provision of Documentation to Participant. By signing this Agreement the
Participant acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

20. Miscellaneous.

 

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address set forth below or at the
address shown on the records of the Company, and if to the Company, to the
Company’s principal executive offices, attention of the Corporate Secretary.

 

(b) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

 

- 5 -



--------------------------------------------------------------------------------

(c) Fractional Shares. If this option becomes exercisable for a fraction of a
share because of the adjustment provisions contained in the Plan, such fraction
shall be rounded down.

 

(d) Issuances of Securities; Changes in Capital Structure. Except as expressly
provided herein or in the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to this option. No adjustments need be made
for dividends paid in cash or in property other than securities of the Company.
If there shall be any change in the Common Stock of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, liquidation, spin-off, split-up or other
similar change in capitalization or event, the restrictions contained in this
Agreement shall apply with equal force to additional and/or substitute
securities, if any, received by the Participant in exchange for, or by virtue of
his or her ownership of, Option Shares, except as otherwise determined by the
Board.

 

(e) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.

 

(g) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.

 

- 6 -